Citation Nr: 0531694	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension and heart 
disease, including as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from July 1949 to December 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in September 2001.

In September 2003, the Board found new and material evidence 
to reopen a claim of service connection for hypertension and 
heart disease secondary to PTSD, and remanded the claim to 
the RO on the merits for additional action consistent with 
that finding.  The development requested by the Board was 
completed to the extent possible and the matter has been 
returned to the Board.  


FINDING OF FACT

The veteran's hypertension and heart disease have not been 
shown to be related to his active service or to his service-
connected post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

The veteran is not entitled to service connection for 
hypertension and heart disease.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in July 2001, August 2001, and July 2004.  
He was advised of what was required to substantiate his claim 
and of his and VA's responsibilities regarding his claim.  He 
was also asked to submit information and/or evidence, which 
would include that in his possession, in support of his 
claim.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification in substantial compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) as these 
documents, read as a whole, fulfilled the essential purposes 
of the VCAA.

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The initial 
two documents fulfilled this requirement, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes up to date VA treatment records and 
private records identified by the claimant, as well as 
service medical records.  The Board finds no indication of 
any additional pertinent, outstanding private medical 
evidence specifically identified by the veteran that has not 
been requested, nor is there any indication that additional 
outstanding Federal department or agency records exist that 
should be requested in connection with the claim.  38 
U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2005).  The veteran reported in September 
2005 that he had no additional evidence to submit.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, 
examination was conducted in June 2004, with an addendum 
provided in June 2005.  Thus, the Board finds that no 
additional action is necessary as to the claim.  

II. Facts

The veteran seeks service connection for hypertension and 
heart disease, primarily based upon the theory that these 
disorders are due to service-connected PTSD.  Service 
connection has been established for PTSD effective from 
December 1994.  

It is undisputed that the service medical records show no 
treatment for hypertension or heart disease, nor was there 
treatment for these within a year of service.  The veteran's 
physical examination at the time of release from duty in 
December 1958 shows blood pressure of 110/72, and no 
abnormalities of the heart.  

The first evidence relating to hypertension and heart disease 
is shown in outpatient reports from the VA medical center and 
E. A. Conway Medical Center dating from February 1994.  These 
records show diagnoses of atrial fibrillation as well as 
hypertension.  

A report of VA mental health examination dated in April 1995 
shows a diagnosis of anxiety state with depressive features 
with numerous somatic complaints primarily to chronic pain 
and subjective complaints of nervousness.  He was without 
much change since the doctor had seen him in 1987.  

Additional records show that in December 1996 he was taking 
coumadin for his heart.  It was noted that he discontinued 
this because of repeated atrial fibrillation on that 
medication.  

Records from the Social Security Administration (SSA) show 
the veteran has been considered disabled by SSA since 1994.  
A medical residual functional capacity form from that agency 
dated in 1986 shows that the veteran had true pain syndrome.  
His complaints related to his foot, leg, and back.  To that 
end, the Board notes that a VA psychiatric evaluation dated 
in April 1999 reflects commentary that the veteran had PTSD 
and possible related pain problems.  These do not reference 
heart disease or hypertension but rather suggest a 
relationship with his chronic orthopedic complaints.  

The veteran was hospitalized for early congestive heart 
failure and chronic atrial fibrillation in May 2001.  The 
hospital report shows the veteran was very nervous and had a 
severe anxiety problem, but does not contain an opinion as to 
a relationship between the heart disease and mental disorder.  

The rest of the record shows ongoing hypertension, cardiac 
arrythmia, atrial fibrillation, coronary artery disease, 
congestive heart failure and atherosclerotic heart disease 
since that time through 2004.  Records also show chronic 
obstructive pulmonary disease and atrial flutter intermittent 
and secondary to COPD, and pansinusitis secondary to smoking.  
The records contain no opinion of a relationship between 
these disabilities and PTSD.  These records are replete with 
reference to the veteran's readmission to the VA hospital 
secondary to pulmonary problems, and his continued smoking 
against medical advice.  

The veteran underwent a VA examination in June 2004 in order 
to ascertain the likelihood of a relationship between current 
heart disease, hypertension, and service-connected PTSD.  The 
examiner noted the claims folder was unavailable for review 
but she did review some hard copies of VA treatment as well 
as his electronic VA file and private records provided by the 
veteran.  She reviewed his medical history and noted PTSD, 
hypertension since the 1980's, atrial fibrillation since 1985 
requiring chronic anticoagulation, COPD, lung problems, 
osteoarthritis and back pain.  She also reviewed his current 
medications.  She noted he was smoking a pack of cigarettes 
per day, for 54 years.  

The veteran reported diagnosis of hypertension in the early 
1980's.  Early congestive heart failure was diagnosed in 
2000.  The veteran reported he did not exercise and he tired 
quickly doing lawn work and chores.  He reported that being 
in crowds, like in stores like Wal Mart, causes him anxiety 
and causes his heart to beat faster.  He opined that his 
heart would beat faster when he would get anxiety due to 
PTSD.  

The examiner opined that the veteran has hypertension and 
atrial fibrillation intermittently that are not related to 
PTSD.  The doctor opined that hypertension had an essential 
etiology and atrial fibrillation was likely due to cardiac 
enlargement and COPD.  However, the examiner stated that PTSD 
did not cause atrial fibrillation or hypertension, 
intermittent atrial fibrillation was "at least as likely 
aggravated" by PTSD.  However, the doctor commented that 
this could not be confirmed as the veteran refused a stress 
test.  

The examiner was asked to provide an addendum following 
review of the entire claims folder.  She issued this 
statement in June 2005.  The examiner wrote out a detailed 
factual review of the claims folder.  She detailed pulmonary 
findings and noted that episodes of heart problems were 
likely due to lung problems and not PTSD.  She then clarified 
that her final opinion was that the current hypertension and 
atrial fibrillation intermittently, were not related to 
service-connected PTSD.  

III. Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2005).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The preponderance of the evidence is against the claim for 
service connection for hypertension and heart disease on a 
direct basis.  There is no evidence of treatment or 
complaints for these disorders in service or for many years 
after service.  There is no competent medical evidence of 
record relating the heart disease and hypertension to any in-
service disease or injury.

The presumption afforded under 38 U.S.C.A. § 1154(b) 
addresses only the question of whether a particular disease 
or injury occurred in service, that is, what happened then, 
and does not address the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Thus, this provision 
does not presumptively establish service connection for a 
combat veteran; rather, it relaxes the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); see also Wade 
v. West, 11 Vet. App. 302 (1998); Velez v. West, 11 Vet. App. 
148 (1998).

Additionally, the Board finds as fact that the veteran is 
service connected for PTSD.  However, the preponderance of 
the evidence is against the veteran's claim for service 
connection for heart disease and hypertension as secondary to 
the service-connected PTSD.  There is no competent medical 
evidence of record relating the heart disease and 
hypertension to the service-connected PTSD.  Instead, the VA 
examiner in June 2004 and again in June 2005 stated that the 
heart disease and hypertension were less likely than not 
related to the PTSD.  The information furnished by this 
examiner in providing context for this expressed opinion was 
comprehensive and factually specific to the opinion being 
expressed.  

The Board has also considered the veteran's statements that 
doctors told him that there was a relationship between the 
heart disease and hypertension and PTSD.  However, "hearsay 
medical evidence" does not constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
While the veteran has related the veteran's heart disease and 
hypertension to his PTSD, he is not competent as a lay person 
to render such an opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In sum, the benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  The Board has 
reached this decision based on a careful review of the entire 
evidence of record, with more significant weight being 
accorded to the opinion provided by a VA physician after 
weighing all of the probative evidence.  Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).  In denying the veteran's 
claim, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.




ORDER

Service connection for hypertension and heart disease, 
including as secondary to service-connected post-traumatic 
stress disorder, is denied.  



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


